UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-31921 Compass Minerals International, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-3972986 (I.R.S. Employer Identification No.) 9900 West 109th Street Suite 600 Overland Park, KS 66210 (913) 344-9200 (Address of principal executive offices, zip code and telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þNo:o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: þNo:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: oNo: þ The number of shares outstanding of the registrant’s common stock, $0.01 par value per share, at October 25, 2010 was32,801,292 shares. COMPASS MINERALS INTERNATIONAL, INC. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 2 Consolidated Statements of Operations for the three months and nine months ended September 30, 2010 and 2009 (unaudited) 3 Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II.OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 1 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements COMPASS MINERALS INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (in millions, except share data) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables, less allowance for doubtful accounts of $2.7in 2010 and $2.5 in 2009 Inventories Deferred income taxes, net Other Total current assets Property, plant and equipment, net Intangible assets, net Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses Accrued salaries and wages Income taxes payable Accrued interest Total current liabilities Long-term debt, net of current portion Deferred income taxes, net Other noncurrent liabilities Commitments and contingencies (Note 8) Stockholders' equity: Common stock:$0.01 par value, 200,000,000 authorized shares;35,367,264 issued shares Additional paid-in capital Treasury stock, at cost — 2,566,249 shares at September 30, 2010 and 2,724,083 shares at December 31, 2009 ) ) Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in millions, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Sales $ Shipping and handling cost Product cost Gross profit Selling, general and administrative expenses Operating earnings Other expense: Interest expense Other, net Earnings before income taxes Income tax expense Net earnings $ Basic net earnings per common share $ Diluted net earnings per common share $ Weighted-average common shares outstanding (in thousands): Basic Diluted Cash dividends per share $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the nine months ended September 30, 2010 (Unaudited, in millions) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance, December 31, 2009 $ $ $ ) $ $ $ Dividends on common stock ) ) Shares issued for restricted stock units ) - Stock options exercised Income tax benefits from equity awards Stock-based compensation Comprehensive income: Net earnings Change in unrealized pension costs, net of tax of $(0.3) Unrealized loss on cash flow hedges, net of tax of $1.2 ) ) Foreign currency translation adjustments Total comprehensive income Balance, September 30, 2010 $ $ $ ) $ $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in millions) Nine Months Ended September 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash flows provided by operating activities: Depreciation, depletion and amortization Finance fee amortization Stock-based compensation Loss on early extinguishment of long-term debt - Deferred income taxes Other, net Changes in operating assets and liabilities: Receivables Inventories ) Other assets ) ) Accounts payable and accrued expenses ) ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Purchase of a business - ) Other, net ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Issuance of long-term debt - Principal payments on long-term debt ) ) Revolver activity, net - ) Tender and call premiums and fees paid to refinance debt - ) Dividends paid ) ) Proceeds received from stock option exercises Excess tax benefits from equity compensation awards Other - ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of the year Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid, net of amounts capitalized $ $ Income taxes paid, net of refunds $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Accounting Policies and Basis of Presentation: Compass Minerals International, Inc. (“CMP”, “Compass Minerals”, or the “Company”), through its subsidiaries, is a producer and marketer of inorganic mineral products with manufacturing sites in North America and the United Kingdom. Its principal products are salt, consisting of sodium chloride and magnesium chloride, and sulfate of potash (“SOP”), a specialty fertilizer.The Company provides highway deicing products to customers in North America and the United Kingdom, and specialty fertilizer to growers worldwide.The Company also produces and markets consumer deicing and water conditioning products, ingredients used in consumer and commercial foods, and other mineral-based products for consumer, agricultural and industrial applications.Compass Minerals also provides records management services to businesses located in the U.K. Compass Minerals International, Inc. is a holding company with no operations other than those of its wholly-owned subsidiaries.The consolidated financial statements include the accounts of Compass Minerals International, Inc. and its wholly owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles (GAAP) for complete financial statements. These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements of CMP for the year ended December 31, 2009 as filed with the Securities and Exchange Commission in its Annual Report on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring accruals considered necessary for a fair presentation, have been included. The Company experiences a substantial amount of seasonality in salt segment sales, primarily with respect to its deicing products. As a result, sales and operating income are generally higher in the first and fourth quarters and lower during the second and third quarters of each year.In particular, sales of highway and consumer deicing salt and magnesium chloride products vary based on the severity of the winter conditions in areas where the product is used. Following industry practice in North America and the U.K., the Company stockpiles sufficient quantities of deicing salt throughout the second, third and fourth quarters to meet the estimated requirements for the upcoming winter season. Production of deicing salt can vary based on the severity or mildness of the preceding winter season and the timing of planned or unplanned production declines or outages, which can impact the per-unit production cost.Due to the seasonal nature of the deicing product lines, operating results for the interim periods are not necessarily indicative of the results that may be expected for the full year. Reclassifications – The Company has disaggregated certain prior year amounts in its Consolidated Statements of Cash Flows to conform to current year presentation. Recent Accounting Pronouncements –In January 2010, the FASB issued guidance related to disclosures about fair value measurements.This guidance requires additional disclosures and clarification of existing disclosures for recurring and nonrecurring fair value measurements.The guidance is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements within Level 3 measurements. The Company has adopted the guidance effective for periods after December 15, 2009 and included the required disclosures in Note 12 of its consolidated financial statements.The Company will adopt the additional Level 3 disclosures for annual and interim periods beginning after December 15, 2010. The adoption of this guidance will not have an impact on the Company’s financial position or results of operations. 2.Inventories: Inventories consist of the following (in millions): September 30, December 31, Finished goods $ $ Raw materials and supplies Total inventories $ $ 6 Table of Contents 3.Property, Plant and Equipment, Net: Property, plant and equipment, net consists of the following (in millions): September 30, December 31, Land, buildings and structures and leasehold improvements $ $ Machinery and equipment Office furniture and equipment Mineral interests Construction in progress Less accumulated depreciation and depletion ) ) Property, plant and equipment, net $ $ 4.Intangible Assets, Net: Intangible assets consist primarily of purchased rights to produce SOP and customer relationships and are being amortized over 25 years and 7 years, respectively. Amortization expense was $0.3 million during both the three months ended September 30, 2010 and 2009, and $0.9 million during both the nine months ended September 30, 2010 and 2009. 5.Income Taxes: Income tax expense was $6.8 million and $11.5 million for the three months ended September 30, 2010 and 2009, respectively, and $34.7 million and $46.3 million for the nine months ended September 30, 2010 and 2009, respectively.The Company’s income tax provision differs from the U.S. statutory federal income tax rate primarily due to U.S. statutory depletion, state income taxes (net of federal tax benefit), foreign income tax rate differentials, foreign mining taxes, interest on uncertain tax positions, and interest expense recognition differences for book and tax purposes. At September 30, 2010 and December 31, 2009, the Company had approximately $22.1 million and $22.0 million, respectively, of gross federal NOLs that expire in various years through 2028. The Company records valuation allowances for portions of its deferred tax assets relating to NOLs that it does not believe are more likely than not to be realized.As of September 30, 2010 and December 31, 2009, the Company’s valuation allowance was $3.7 million at each date. In the future, if the Company determines, based on the existence of sufficient evidence, that it should realize more or less of its deferred tax assets, an adjustment to any existing valuation allowance will be made in the period such determination is made. 6.Long-term Debt: Long-term debt consists of the following (in millions): September 30, December 31, Revolving Credit Facility due December 2010 (a) $
